t c memo united_states tax_court donald w wolgamott petitioner v commissioner of internal revenue respondent docket no filed date donald w wolgamott pro_se julie l payne for respondent memorandum opinion wolfe special_trial_judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for some of the facts have been stipulated and are so found ‘unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the year in issue - - except as noted below petitioner resided in seattle washington on the date the petition was filed in this case during petitioner received dollar_figure from the state of washington as deferred_compensation petitioner failed to report any of this amount on his federal_income_tax return in petitioner also received dollar_figure from the state of washington employment security department as unemployment_compensation petitioner reported only dollar_figure of unemployment_compensation on his federal_income_tax return on his tax_return petitioner also understated the_amount_of_wages withheld by dollar_figure respondent’s adjustments increase petitioner’s wage income by dollar_figure and his unemployment_compensation by dollar_figure and increase the amount of tax withholding by dollar_figure the deficiency_notice determines an increase in tax of dollar_figure and states that because of the increase to withholding petitioner owes additional tax of dollar_figure for petitioner argues that because of major computer problems the parties stipulated that during petitioner received unemployment_compensation of dollar_figure and that none of it was reported on his federal_income_tax return for actually petitioner reported dollar_figure of unemployment_compensation for and respondent seeks an adjustment to the amount of unemployment_compensation of only dollar_figure the difference between dollar_figure and dollar_figure since the stipulation is clearly contrary to facts disclosed in the record to the extent of this mechanical error we are not bound by the stipulation 66_tc_312 and the possibility of a meltdown of software at the internal_revenue_service he should not be required to pay taxes on the adjustments of income sec_61 provides that all income from whatever source derived is includable in gross_income unless specifically excluded by another provision compensation_for services is specifically included in the definition of gross_income sec_61 unemployment_compensation is includable in gross_income sec_85 petitioner has not stated any disagreement with these basic rules established by statute he has stipulated the amounts omitted from his tax_return his only argument with respect to his taxes for is that respondent’s computers sometimes make mistakes so his return as filed is entitled to more credibility than the corrections set forth in respondent’s deficiency_notice since petitioner does not dispute the accuracy of the corrections made in this case his generalized objections to the accuracy of respondent’s computers as to other matters whether true or not are irrelevant to this case and without merit as objections to respondent’s determinations in his oral argument petitioner mentioned objections to the computation of amounts he owes to the internal_revenue_service with respect to taxes for earlier years such matters are not relevant to our decision as to the amount at issue in these deficiency proceedings concerning petitioner’s tax for and q4e- in any other respect are not before this court in these proceedings accordingly we conclude that petitioner is liable for the deficiency determined by respondent to reflect the foregoing decision will be entered for respondent
